DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
Response to Amendment
The amendment of claims 1-2 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 1 objected to because of the following informalities: a proper Markush format is “selected from the group consisting of A, B and C”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1-2, 5-12, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marques Ferreira Custodio et al (US 2016/0326355, hereafter Marques) in view of Rohrmann et al (US 2016/0024287) and Seip et al (US 2003/0060543).
Claims 1-2, 5-6, 8-10, 12, 16-19: Marques discloses an automotive part prepared from a composition comprising 78.75 wt% of a heterophasic propylene copolymer, 10wt% of talc, 10wt% of ethylene-octene copolymer and 0.05wt% of a mixture of stabilizer and antioxidant [0293, 0268, 0006-0008, table 4, 0258]. The composition has VOC of less than 300 ppm [0250]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, low VOC is a typical requirement for manufacture and also benefit environment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition through routine experimentation to reach desire emission values. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Marques does not teach the lamellarity of talc.
However, Rohrmann discloses a similar composition of an automotive part and teaches the filler talc preferably has a lamellarity index equal to or higher than 2.8 [0009]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize talc having lamellarity like claimed because it is recognized in the art high aspect ratio talc is suitable for a composition for automotive part.   
Marques does not teach the antioxidant like claimed.
However, Seip discloses a composition for automotive parts and teaches using non-phenolic antioxidant to enhance discoloration resistance [0016, 0008, 0014, 0028, claims]. The non-phenolic antioxidant can be a hydroxylamine such as FS-042 in an amount of 0.025-1wt%. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize non-phenolic antioxidant like claimed to enhance discoloration resistance. 
Claim 7: Marques is silent with respect to the properties of the composition. However, the combination of teachings from Marques, Rohrmann and Van have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Claim 11: Marques is silent with respect to the properties of the composition. However, the combination of teachings from Marques, Rohrmann and Van have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. Additionally, low carbon emission is a typical requirement for manufacture and also benefit environment. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition through routine experimentation to reach desire emission values. Case law holds that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763